Citation Nr: 1008160	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  05-35 531A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right ankle injury. 
 
2.  Entitlement to an evaluation in excess of 10 percent for 
left leg scar. 
 
3.  Entitlement to an evaluation in excess of zero percent 
for right ankle scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to 
December 2003.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a December 2003 
rating decision that granted service connection for right 
ankle injury and a scar of the left leg, each rated 10 
percent disabling, and a scar of the right ankle, rated 
noncompensably disabling.  The Veteran appealed for higher 
initial disability evaluations.  Service connection for 
hemorrhoids was denied at that time.

The Veteran withdrew his request for a personal hearing in 
September 2008.

By Board decision in November 2008, service connection for 
hemorrhoids was denied.  Therefore this issue is no longer 
for appellate consideration.  The remaining matters on appeal 
were remanded for further development, to include VA 
examination.


FINDINGS OF FACT

1.	The Veteran served on active duty from November 1999 to 
December 2003.

2.	On February 11, 2009 prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he accepted the ratings the VA had 
granted.  This is tantamount to withdrawal of the claims.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision. 38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative. 38 C.F.R. § 20.204 
(2009).  In correspondence received in February 2009, the 
appellant wrote that "I stand acceptable with the rating the 
VA has granted."  The Board takes this to mean that he is 
satisfied with the disability evaluations that have been 
awarded and withdraws the appeal.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


